Citation Nr: 1403733	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye/vision disorder.

3.  Entitlement to service connection for a rash/skin disorder.

4.  Entitlement to service connection for residuals of strep throat, to include laryngitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1997.  He also had active duty for training from June 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran provided testimony at a hearing on appeal before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.

In January 2012, the Board remanded the issues on appeal for further development.  The Board also remanded the issues of entitlement to service connection for a right hip disorder, left foot disorder, left leg disorder, and an acquired psychiatric disability, to include posttraumatic stress disorder.  However, a subsequent rating decision issued in December 2012 granted service connection for these disabilities.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

In a December 2013 brief, the Veteran's representative asserted that service connection is warranted for tinnitus.  However, this matter has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception a December 2013 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral hearing acuity has not been productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

2.  The Veteran's bilateral eye/vision disorder has been diagnosed as a refractive error and there is no evidence of aggravation or an additional disability of the eyes superimposed on such refractive error that is related to military service. 

3.  A rash/skin disorder was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

4.  For the entire appeal period, the evidence fails to show that the Veteran has a chronic disability of residuals of strep throat, to include laryngitis, for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2013).


2.  The criteria for service connection for a bilateral eye/vision disorder have not met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013). 

3.  The criteria for service connection for rash/skin disorder have not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for service connection for residuals of strep throat, to include laryngitis, have not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in October 2007 and April 2008 that fully addressed all notice elements and were sent prior to the initial January 2009 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Upon remand, the Veteran was sent another notice in February 2012 to primarily address the evidence and information necessary to substantiate claims of service connection for right hip, left foot, and left leg disorders as secondary to the service-connected low back disability.  As noted above, these matters were allowed in a subsequent rating decision and are no longer on appeal.  Nevertheless, this notice also addressed the issues still currently on appeal.  Even though this notice was not issued prior to the initial adverse determination on appeal, the claims were thereafter readjudicated in a December 2012 supplemental statement of the case.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private treatment and VA examinations.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board has also perused the medical records for references to additional treatment reports not of record.  In this regard, the Board observes that the February 2012 VA skin examination report indicated that the Veteran may currently receive private treatment for his skin disorders.  Nevertheless, despite requests for information concerning any current treatment, most recently in February 2012, the Veteran has not responded.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, as there is no question of whether the Veteran has a current diagnosis of a skin disorder, the issue primarily turns on whether there is a nexus to service.  As these records primarily address current treatment as opposed to nexus, the Board finds no prejudice to the Veteran in the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Further, the remaining medical examinations and treatment records are silent with respect to any outstanding medical evidence.  

Additionally, the Veteran was afforded VA examinations in December 2008 and February 2012 with a March 2012 addendum.  The Board finds that the VA examination reports with addendum are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in January 2012 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the January 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2012 remand directed the AOJ to send additional VCAA notice for secondary claims and request that the Veteran identify any healthcare providers and request authorization so these records could be obtained.  As noted above, the claims file shows that in February 2012, the AOJ sent such notice to the Veteran requesting information for any healthcare providers, to which he never responded.  

The AOJ was also directed to schedule the Veteran for appropriate VA examinations to address the etiology of the disabilities on appeal.  As noted above, the Veteran was afforded VA examinations in February 2012 with a March 2012 addendum that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the January 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The evidence of record has been thoroughly reviewed, including the Veteran's service treatment records.  Despite multiple audiograms in his service treatment records, including Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In a March 1984 record, the Veteran reported that he had ear plugs.  Further, in Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, hearing loss.

Importantly, a March 1997 audiogram conducted just prior to the Veteran's May 1997 discharge showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
Right
5
5
5
0
15
Left
5
5
0
0
5

The discharge examination report showed that the Veteran's ears were evaluated as clinically normal and was silent with respect to any objective findings of hearing loss.  

After service, the Veteran filed his current claim for service connection in August 2007.  He was afforded a VA examination to evaluate his hearing in December 2008.  The examiner reviewed the claims file and the medical records.  The Veteran reported experiencing hearing loss in his left ear since his separation from service in 1997.  The Veteran also reported having temporary bilateral ringing in his ears after firing weapons on the firing range during his military service.  On examination, puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right
15
10
10
5
15
Left
15
15
10
10
20

Additionally, the examiner found that the Veteran had 100 percent speech recognition scores bilaterally.  The examiner opined that the examination showed bilateral clinically normal hearing sensitivity.  The examiner also observed that the Veteran's reports of experiencing hearing loss since service were inconsistent with the March 1997 report of medical history as well as the findings on this examination.  

Nevertheless, at the July 2011 Board hearing, the Veteran testified that his hearing was deteriorating as he got closer to retirement.  Id. at p. 6.  He attributed this to his time in service being around machinery and firing tank rounds.  Id. at p. 6.  He further stated that his wife noticed that he could hear better out of one ear than the other, and that this had prompted him to file his claim.  Id. at p. 6.  The Veteran also asserted that his hearing loss has affected his employment.  Id. at p. 6.  The Veteran further stated that the full extent of his hearing loss was not reflected in the December 2008 VA examination results.  Id. at pp. 6, 13-14.  Additionally, the Veteran testified that his hearing has gotten worse since the December 2008 VA examination.  Id. at p. 13.

Thus, in its prior remand, the Board found that an additional examination was required in light of the Veteran's credible reports of audiological trauma in service (e.g., being around machinery and firing tank rounds), and his allegation that his hearing disability was not fully reflected in the December 2008 VA examination results as such has increased in severity since that time.  

On remand, the Veteran was afforded another VA audiological examination in February 2012.  The claims file was again reviewed.  The examiner summarized all the audiograms performed in service.  The Veteran again reported military noise exposure from tanks and machine gun fire.  The Veteran at this time reported having trouble hearing in his right ear.  When asked about hearing in his left ear, the Veteran reported that he had trouble hearing in his right ear.  He reported trouble hearing that started while in service and gradually worsened toward retirement.  On examination, pure tone thresholds, in decibels, as follows:


HERTZ
500
1000
2000
3000
4000
Right
10
10
5
10
15
Left
10
15
10
10
30

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was normal hearing in right ear and sensorineural hearing loss in the left ear in the frequency range of 6000 hertz or higher.  The examiner observed that there was no change in hearing sensitivity during service.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran's hearing loss was less likely as not related to service.  The examiner observed that the Veteran had normal bilateral hearing sensitivity at retirement and only one of many tests done in June 1995 showed a temporary hearing loss at 6000 hertz in the left ear only.  This loss was only temporary as follow up audiograms showed normal hearing thresholds at frequencies bilaterally.  The examiner determined that any hearing loss during service was temporary in nature.  He also indicated that research studies have show that hazardous noise exposure had an immediate affect on hearing, not a delayed onset nor was it progressive or cumulative.  The examiner also found that the loss in the left ear at 6000 hertz had to occur between 2008 and the present as it was not present at the 2008 VA examination.     

The Board acknowledges that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in comparing the results of the December 2008 and February 2012 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Nevertheless, in the instant case, there is no competent evidence showing a bilateral hearing loss disability from the Veteran's initial date of claim in August 2007, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  Again, although hearing loss was noted at the most recent examination for the left ear at 6000 hertz and higher, the VA examiners clearly found that the Veteran did not meet the criteria for bilateral hearing loss under VA regulations.  There is no other medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, given the lack of hearing loss documented in service and the current finding of normal hearing without out any evidence of noise induced hearing loss, the VA examiners also opined that the Veteran's hearing loss was not caused by service.  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative December 2008 and February 2012 VA examinations. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Eye/Vision Disorder 

The Veteran is also claiming service connection for a bilateral eye/vision disorder.  The Veteran's service treatment records include diagnoses of mixed astigmatism in May 1984, a myopic astigmatism in September 1987 and January 1992, and a myopic crescent in March 1994.  The records also showed that the Veteran had a prescription for eyeglasses.  With respect to other disorders of the eyes, the Veteran's service treatment records include diagnoses of bilateral conjunctivitis in May 1980, and a right eye contusion sustained while playing rugby in April 1981.  The Veteran also reported having itchy and watery eyes in May 1978, but the clinician diagnosed him with hay fever; the Veteran is already in receipt of service connection for his allergies.

In Reports of Medical Examination dated April 1976, September 1976, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's eyes, ophthalmoscopic system, pupils, and ocular motility were clinically normal.  In the September 1977 Report of Medical Examination, the clinician found that the Veteran's ophthalmoscopic system, pupils, and ocular motility were normal, but noted that he had defective distant vision NCD (not considered disqualifying).  In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, eye trouble.

After service, the Veteran told a private clinician in August 2006 that light bothers his eyes, and that he has blurred vision in his left eye.

The Veteran was afforded a VA examination of his eyes in December 2008.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran wore corrective lenses.  The Veteran reported that he had "floaters" in his eyes, and a sense of spontaneous and brief post-flash symptoms-usually in his left eye-which cause him to stop his activities.  The examiner noted no eye symptoms bilaterally.  The examiner also found that the Veteran's reaction of pupils to light and accommodations was normal bilaterally; his gross visual field assessment was normal bilaterally; and there was no other abnormality of his fundus, lids, eyebrows, or conjunctivae.  The examiner did not provide a diagnosis or etiological opinion.

At the July 2011 Board hearing, the Veteran asserted that he had partial blindness in one eye.  Id. at p. 6.  He stated that he did not need to wear glasses prior to entering service, he first needed glasses in service, and he continues to need glasses for his vision.  Id. at p. 6.  The Veteran stated that during his service in tanks, "when we [went] to the gunning range, we sometimes [had] to observe the tank rounds shooting down range.  And on occasion I [got] a speck of grain of sand or something to hit my eye and [it] certainly cause[d] problems.  And so some of the issues with my eyes were due to that and the others are just [because] my eyes were getting bad over time because of my age."  Id. at p. 6.

In the prior remand, the Board found that a new eye and vision examination was required as the December 2008 examination was inadequate because the examiner did not opine as to whether the Veteran's eye and/or vision disorder resulted from service, including from getting sand in his eye while serving in a tank or as a result of his right eye contusion sustained while playing rugby in April 1981.  Moreover, he did not offer an opinion regarding whether the Veteran's refractive error(s) of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include his report of exposure to specks of sand in the eyes or his right eye contusion sustained while playing rugby in April 1981, that resulted in additional disability.  

The Veteran was afforded another VA examination in February 2012.  In a March 2012 addendum, the examiner indicated that he had reviewed the claims file.  The Veteran reported no problems with his eyes other than needing glasses.  After examining the Veteran, the examiner diagnosed refractive error with presbyopia both eyes; otherwise unremarkable ocular heath findings.  The examiner determined that the Veteran's stated diagnoses were not related to his time in service, and there was not any evidence of sustained damage to his eyes from exposure to sand.  

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the instant case, service treatment records do document that the Veteran wore glasses for his vision.  In fact, the September 1977 entrance examination documented defective distant vision.  Further, the Veteran had a contusion to the right eye in April 1981.  Moreover, the Veteran is competent to report that he got sand in his eyes during the course of his military duties and the Board has no reason to doubt his credibility.  As such, there is evidence of an event or trauma to the eyes in service.  Nevertheless, there is no evidence that the Veteran's refractive error with  presbyopia was aggravated or subject to a superimposed disease or injury during his military service, to include the documented contusion or getting dust in his eyes, that resulted in additional disability.  In this regard, after reviewing the claims file and examining the Veteran, the February 2012 VA examiner only diagnosed refractive error with presbyopia and clearly found that none of the Veteran's eye diagnoses were related to service, nor was there any evidence of sustained damage to the Veteran's eyes from exposure to sand.  Importantly, at the VA examination, the Veteran denied any other eye problems, but only reported needing to wear glasses.  The Veteran has not been diagnosed with any other additional eye 
disabilities besides his refractive error.  Moreover, there is no contrary medical opinion of record.

Additionally, with respect to the Veteran's contentions that he has a current eye disorder related to his military service, to include getting dust in his eyes, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe an in-service injury as well as his current eye symptoms; however, as the cause of a disability of the eyes involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that service connection for a bilateral eye/vision disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Rash/Skin Disorder

The Veteran's service treatment records include multiple diagnoses and treatment of skin rashes.  In September 1978, the Veteran reported that he was experiencing constipation, and the clinician diagnosed him with that and a rash on his anal region, and recommended medication.  Later that month, a clinician diagnosed the Veteran with probable pruritus ani.  In February 1979, the Veteran again sought treatment for a perianal rash, and the clinician diagnosed him with a possible continuation of pruritus ani.  In March 1979, a clinician noted that the Veteran had been experiencing a rash in his perianal region for eight months; he prescribed pads.  In April 1979, a clinician diagnosed the Veteran with pruritus ani.  In April 1980, and again in May 1980, a clinician diagnosed the Veteran with jock rash.  In March 1982, a clinician diagnosed the Veteran with clogged pores on his buttock.

With respect to a rash resulting from preventative treatment for TB, a clinician in February 1994 noted that the Veteran reported experiencing a mild rash while on INH prophylaxis therapy, but that the rash disappeared after two or three days.  The clinician found no evidence of INH toxicity.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's skin was normal. (Clinicians did find unrelated scars and burn marks, but none of these were associated with any rash.)  In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, skin diseases.

After service, in August 2006, the Veteran sought treatment for left-sided paresthesias (a sensation of tingling, burning, pricking, or numbness of skin) on his scalp.  The private physician, A.M.A., M.D., performed a computed tomography (CT) scan of the Veteran's brain and found that the Veteran had a normal unenhanced head.

Also in August 2006, the Veteran sought treatment for left ear pain, and a private clinician diagnosed him with zoster and cellulitis (inflammation of the skin), as well as other non-skin disorders.


In March 2007, another private clinician diagnosed the Veteran with cellulitis of the right foot.  The clinician noted that the Veteran had stepped on a nail with his right foot the previous week.

At the December 2008 VA examination, the examiner noted, erroneously, that the Veteran had "No rashes while in the service," although it is unclear whether this reflects the examiner's review of the records or the Veteran's own statement.  The examiner found no skin abnormalities on examination.  The examiner did not diagnose any rashes or provide an etiological opinion.

The Veteran asserted at the July 2011 Board hearing that "being exposed to dirt and sand at 29 Palms caused a reaction to my skin."  Id. at p. 11.  The Veteran specified that his skin was sometimes flaky, including on his hand, and that his skin dried and peeled.  Id. at p. 11.  He characterized his skin disorder as eczema.  Id. at pp. 11, 15.  Additionally, the Veteran asserted that his rashes or eczema may also be due to pills that he took during service for TB.  Id. at pp. 8, 15.

In its prior remand, the Board found that a new examination was warranted because the examiner's notation that the Veteran had no rashes while in the service conflicted with the multiple diagnoses of rashes in his service treatment records and the Veteran had observed current symptoms including flaky, dry, and peeling skin.

The Veteran was afforded a VA examination in February 2012.  The examiner observed that in service the Veteran developed a rash in the perianal and inguinal area in 1978, 1979, 1980 and 1982.  The Veteran reported that in 2006, 2007, 2008 and currently, he was being treated for a rash on back, legs, head, trunk and groin area.  The Veteran was being treated by a dermatologist, but he was unsure of the diagnosis.  The rash mainly occurred in spring and summer.  After examining the Veteran, the examiner diagnosed dermatitis.  The examiner found that this disability was less likely as not related to skin conditions diagnosed during military service.  The examiner rationalized that, during service, the Veteran was diagnosed with purities ani, pseudo folliculitis barbae jock rash and clogged pores.  With exception of pseudo folliculitis barbae, these conditions were in the genital and anal areas.  The Veteran claims that his current skin condition involves the back, legs, head and trunk.  There is no documentation of his condition and examination reveals post inflammatory changes with no rash noted.  Since the current skin condition involves different areas of the body than documented in the service treatment records and there was no documentation of a current skin condition, it was less likely than not the result of or related to condition in military service.  

Therefore, after considering the totality of the evidence of record, the Board finds that service connection for a rash/skin disorder is also not warranted as there is no competent evidence linking any such disability to service.  Even though service treatment records do document complaints pertaining to the skin, there is no competent medical evidence linking any current skin disability to these incidents service.  The February 2012 VA examiner clearly found that any current skin disability was not related to service and offered a detailed rationale for this finding.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Moreover, it was many years after service until the first complaints of any such disability.  In this regard, at the February 2012 VA examination, the Veteran reported that he began experiencing his current symptoms in 2006.  Moreover, as a skin disability, including rash, is not one of those diseases listed at 38 C.F.R. § 3.309(a), continuity of symptoms may not be used to establish service connection.  See Walker, supra.

Again, as observed above, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Moreover, the Board finds that the Veteran's current assertions of pertinent symptoms since service to not be credible.  Again, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Again, at the VA examination, the Veteran indicated that his current symptoms began in 2006.  Importantly, post service treatment records are silent with respect to any clear complaints of skin problems.  When seeking treatment in general, the Veteran has not provided any such history of experiencing problems since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Further, the Board also finds it significant that the Veteran did not assert any relation between a current disorder and service until he filed his claim in August 2007.  It would be reasonable to assume that if the Veteran had been experience ongoing problems prior to this time since he would have reported them sooner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and deemed not credible.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for skin disability, including rash.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residuals of a Strep Throat, to Include Laryngitis

The Veteran is also seeking service connection for residuals of strep throat, to include laryngitis.  Service treatment records include multiple complaints, diagnoses, and treatment for pharyngitis/sore throat, including in July 1976, July 1978, March 1979, November 1980, April 1983, and May 1989.  The Board notes that the Veteran was also diagnosed with recurrent bronchitis in May 1989, for which he is currently in receipt of service connection.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's mouth and throat were normal.  In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, throat trouble.

After service, in August 2006, the Veteran sought treatment from a private clinician for a sore throat; the Veteran described experiencing a sharp, shooting pain in his throat for the past two days.  The clinician diagnosed the Veteran with pharyngitis.

VA provided the Veteran with a VA examination of his throat in December 2008. The examiner reviewed the claims file and medical records.  No throat symptoms were reported and examination of the mouth, tongue and throat was normal.  The Veteran reported that he had recurrent strep throat in service, starting in 1985, and 
that he had not had strep throat since 1999.  The examiner did not provide a diagnosis or etiological opinion with respect to the Veteran's throat. 

As the Board hearing, the Veteran testified that "when I was a drill instructor...we had to speak loud enough so the recruits could hear us.  So for 21/2 years I had issues with sore throats [and] some issues with strep throat."  The Veteran further explained that since retirement from active duty, "I've had some problems with my voice sometimes and...couldn't speak....I wouldn't have a voice at all. I'd just be hoarse.  And that has been coming on and off." Id. at p. 9.  The Veteran affirmed that his current disorder can be described as laryngitis and hoarseness.  Id. at p. 15.

In its prior remand, the Board found that the December 2008 examination was inadequate because the examiner did not opine as to whether the Veteran's claimed throat disorder resulted from service, including from his years of loud speaking as a drill instructor.  Significantly, the examiner did not address the Veteran's contention that he has experienced laryngitis and hoarseness intermittently since service.  

On remand, the Veteran was afforded another VA examination in February 2012.  At the examination, the Veteran reported that he was not seeking a claim for recurrent strep condition.  The examiner indicated that the Veteran had never been diagnosed with a sinus, throat, larynx, or pharynx condition.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from any residuals of recurrent strep throats, including laryngitis, for VA purposes.  Initially, there is simply no medical evidence showing any chronic residuals related to the sore throat problems and strep diagnoses documented in the service treatment records.  Significantly, at both VA examinations, no such disability or residuals were found.  Physical examinations were normal.  Moreover, at the most recent VA examination in February 2012, the Veteran clearly reported that he was not seeking a claim for recurrent strep condition.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain, supra.

Although the VA examinations documented no such disability, the Board recognizes that private treatment records showed treatment for pharyngitis in August 2006.  Although this was prior to the date of the Veteran's claim filed in August 2007, the Court recently issued a decision in Romanowsky, supra, that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Nevertheless, in the instant case, there is no competent medical evidence showing that the Veteran was suffering from any chronic residuals of strep throat at the time he filed his claim in August 2007.  In other words, there is no indication that the August 2006 infection was still ongoing at that time.  Again, importantly, at the most recent VA examination, the Veteran indicated that he was no long seeking such claim, which is further indicative that any previous infection of the throat had resolved.  

In conclusion, the preponderance of the evidence is against service connection for residuals of strep throat, to include laryngitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral eye/vision disorder is denied.

Service connection for a rash/skin disorder is denied.

Service connection for residuals of strep throat, to include laryngitis, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


